      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 1 of 47




 1    JOHN A. YANCHUNIS (pro hac vice)               Clayeo C. Arnold, SBN 65070
      jyanchunis@forthepeople.com                    carnold@justice4you.com
 2    JONATHAN B. COHEN (pro hac vice)               Joshua H. Watson, SBN 238058
      jcohen@forthepeople.com                        jwatson@justice4you.com
 3
      RYAN J. McGEE (pro hac vice)                   CLAYEO C. ARNOLD
 4    rmcgee@forthepeople.com                        A PROFESSIONAL LAW
      MORGAN & MORGAN                                CORPORATION
 5    COMPLEX LITIGATION GROUP                       865 Howe Avenue
      201 N. Franklin Street, 7th Floor              Sacramento, California 95825
 6    Tampa, Florida 33602                           Telephone: (916) 777-7777
      Telephone: (813) 223-5505                      Facsimile: (916) 924-1829
 7
      Facsimile: (813) 223-5402
 8
      Counsel for Plaintiffs Matt Matic and
 9    Zak Harris
10    IVY T. NGO, SBN 249860
11    ngoi@fdazar.com
      FRANKLIN D. AZAR & ASSOCIATES, P.C.
12    14426 East Evans Avenue
      Aurora, Colorado 80014
13    Telephone:    (303) 757-3300
      Facsimile:    (720) 213-5131
14

15    Counsel for Plaintiffs Charles Olson and
      Eileen M. Pinkowski
16

17                             UNITED STATES DISTRICT COURT
18                          NORTHERN DISTRICT OF CALIFORNIA
19                                     SAN JOSE DIVISION
20
                                                     Case No. 5:18-cv-06416-EJD (VKD)
21       IN RE GOOGLE PLUS PROFILE
         LITIGATION                                  AMENDED CONSOLIDATED CLASS
22                                                   ACTION COMPLAINT
23                                                   Judge: Hon. Edward J. Davila
                                                     Date Filed: October 8, 2018
24                                                   Lead Counsel Hearing: March 14, 2019
                                                     Trial Date: None set
25

26
27

28

     Amended Consolidated Class Action Complaint
     CASE NO. 5:18-CV-06416-EJD(VKD)             i
       Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 2 of 47




 1                                                       TABLE OF CONTENTS
 2
     SUMMARY OF THE CASE ......................................................................................................... 1
 3
     JURISDICTION AND VENUE .................................................................................................... 2
 4
     PARTIES ....................................................................................................................................... 3
 5
     A.         Plaintiffs ............................................................................................................................ 3
 6
     FACTUAL BACKGROUND ........................................................................................................ 4
 7
     A.         Defendant Made Specific Representations to Users Regarding
 8              Defendant’s Protection of Users’ Personal Information .............................................. 4

 9   B.         Google’s Inadequate Data Security Allowed for the First Data Leak
                Which Was Intentionally Concealed from the Public for Over Seven
10              Months .............................................................................................................................. 6

11   C.         Defendant’s Business Decision to Not Immediately Disclose the First
                Data Leak Put Their Interests Above That of Google+ Users and
12              Exacerbated the Harm Caused ....................................................................................... 9

13   D.         Defendant Failed to Properly Secure Google+ After the First Data
                Leak, Resulting in the Exposure of Even More Users’ Personal
14              Information in the Second Data Leak .......................................................................... 12

15   E.         Users’ Personal Information Is an Increasingly Valuable Commodity .................... 13

16   F.         Google Has A Long History of Improper Data Practices .......................................... 17

17   PLAINTIFFS’ FACTUAL ALLEGATIONS .............................................................................. 18

18   CLASS ACTION ALLEGATIONS ............................................................................................ 23

19   First Claim for Relief ................................................................................................................... 27

20   Violation of California’s Unfair Competition Law (“UCL”) – Unlawful Business .................... 27

21   Practice (Cal. Bus. & Prof. Code § 17200, et seq.)...................................................................... 27

22   Second Claim for Relief............................................................................................................... 29

23   Violation of California’s UCL – Unfair Business Practice ......................................................... 29

24   (Cal. Bus. & Prof. Code § 17200, et seq.) ................................................................................... 29

25   Third Claim for Relief ................................................................................................................. 32

26   Violation of California’s UCL – Fraudulent/Deceptive Business Practice ................................. 32

27   (Cal. Bus. & Prof. Code § 17200, et seq.) ................................................................................... 32

28   Fourth Claim for Relief ................................................................................................................ 33


     Amended Consolidated Class Action Complaint
     CASE NO. 5:18-CV-06416-EJD(VKD)                                     i
       Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 3 of 47




 1   Negligence ................................................................................................................................... 33

 2   Fifth Claim for Relief................................................................................................................... 35

 3   Invasion of Privacy ...................................................................................................................... 35

 4   Sixth Claim for Relief .................................................................................................................. 36

 5   Breach of Confidence .................................................................................................................. 36

 6   Seventh Claim for Relief ............................................................................................................. 38

 7   Deceit by Concealment or Omission ........................................................................................... 38

 8   (Cal. Civil Code §§ 1709, 1710) .................................................................................................. 38

 9   Eighth Claim for Relief ................................................................................................................ 40

10   Breach of Contract ....................................................................................................................... 40

11   Ninth Claim for Relief ................................................................................................................. 41

12   Breach of Implied Covenant of Good Faith and Fair Dealing ..................................................... 41

13   (In the Alternative) ....................................................................................................................... 41

14   PRAYER FOR RELIEF .............................................................................................................. 42

15   JURY TRIAL DEMANDED ....................................................................................................... 43

16

17

18
19

20

21

22

23

24

25

26
27

28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     ii
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 4 of 47




 1           For their Amended Consolidated Class Action Complaint, Plaintiffs Matt Matic, Zak

 2   Harris, Charles Olson, and Eileen M. Pinkowski (collectively “Plaintiffs”) on behalf of

 3   themselves and all others similarly situated, allege the following against Defendant Google LLC

 4   (“Defendant” or “Google”), based on personal knowledge as to Plaintiffs and Plaintiffs’ own

 5   acts and on information and belief as to all other matters based upon, inter alia, the

 6   investigation conducted by and through Plaintiffs’ undersigned counsel:

 7                                     SUMMARY OF THE CASE
 8      1.         This case involves two related data leaks affecting millions of people who have

 9   used Defendant’s Google+ social network. The first data leak, which Defendant knew about for

10   months before announcing it on October 8, 2018, involves the improper exposure of the

11   personal information of at least 500,000 Google+ users (“Google+ Users” or “Users”) due to a

12   software glitch that gave third-party application developers access to private Google+ profile

13   data between 2015 and March 2018 (the “First Data Leak”). The second data leak, as Defendant

14   disclosed just over two months later on December 10, 2018, similarly involves the improper

15   exposure of the personal information of Users to third-party application developers, except this

16   time, at least 52.5 million Users were affected (the “Second Data Leak”). These data leaks are

17   collectively referred to herein as the “Google+ Data Leaks.”

18      2.         Launched in June 2011, Google+ (or Google Plus) is a social network owned and
19   operated by Google for consumers with Google accounts. Google+ facilitates the sharing of

20   information, photographs, weblinks, conversations, and other shared content similar in many

21   respects to the Facebook news feed or Twitter stream. Google+ replaced Google’s previous

22   social network effort, Google Buzz, after the platform faced lawsuits and an action by the

23   Federal Trade Commission (“FTC”) concerning users’ numerous privacy concerns with the

24   platform, including alleged misrepresentations regarding Google’s privacy assurances to users.

25      3.         As part of the sign-up process and as a consequence of interacting with the

26   network, Google+ Users create, maintain, and update profiles containing significant amounts of
27   Personal Information, including their names, birthdates, hometowns, addresses, locations,

28

     Amended Consolidated Class Action Complaint
     CASE NO. 5:18-CV-06416-EJD(VKD)             1
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 5 of 47




 1   interests, relationships, email addresses, photos, and videos, amongst other information

 2   (“Personal Information”).

 3      4.          Google maintains a privacy policy that makes specific representations to its users

 4   regarding its affirmative duty to protect users’ Personal Information, specifically providing that

 5   users are in control of who has access to their Personal Information (“Privacy Policy”).

 6      5.          When a User adds a contact to his or her Google+ account, the User assigns that

 7   person to one or more “circles” in order to categorize or organize the contact. Google+ Users

 8   determine privacy settings for content they share on Google+, allowing content to be shared

 9   with the public or with only those people in their designated circles.

10      6.          While Users’ Personal Information was supposed to be protected and shared only

11   with their expressed permissions and limitations, Defendant allowed third-party application

12   developers to improperly collect the Personal Information of at least 500,000 Google+ Users in

13   the First Data Leak.

14      7.          Instead of choosing to be transparent about the First Data Leak, Defendant

15   explicitly chose to conceal it from the public until after the public outcry following Facebook’s

16   widely publicized Cambridge Analytica scandal had diminished – hoping to avoid both public

17   and Congressional scrutiny.

18      8.          Then, just over two months after Defendant’s announcement of the First Data
19   Leak, Defendant announced the Second Data Leak, whereby the Personal Information of Users

20   was, again, improperly exposed to third-party applications developers. But this time, at least

21   52.5 million Users were impacted.

22      9.          This Amended Consolidated Class Action Complaint is filed on behalf of all

23   persons in the United States, described more fully infra, whose Personal Information was

24   compromised in the Google+ Data Leaks.

25                                   JURISDICTION AND VENUE
26      10.         This Court has jurisdiction over this action pursuant to the Class Action Fairness
27   Act (“CAFA”), 28 U.S.C. § 1332(d), because the aggregate amount in controversy exceeds

28   $5,000,000, exclusive of interests and costs, there are more than 100 class members, and at least

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     2
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 6 of 47




 1   one class member is a citizen of a state different from Defendant. The Court also has

 2   supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

 3      11.         Venue is proper under 28 U.S.C. § 1391(c) because Defendant is a corporation

 4   that does business in and is subject to personal jurisdiction in this District. Venue is also proper

 5   because a substantial part of the events or omissions giving rise to the claims in this action

 6   occurred in or emanated from this District, including the decisions made by Defendant’s

 7   governance and management personnel that led to the Google+ Data Leaks and the decision not

 8   to disclose the First Data Leak earlier.

 9      12.         Further, the venue provision in Google’s Terms of Service governing users in the

10   United States provides an additional reason that venue is proper in this District. That provision

11   provides for venue in the Northern District of California for all claims arising out of Plaintiffs’

12   relationship with Google.

13      13.         The Terms of Service also provide that all claims that might arise between Users

14   and Defendant would be governed by the laws of California, without regard to conflict-of-law

15   provisions. Accordingly, the choice-of-law provision establishes that California law applies to

16   Plaintiffs’ and the other Class Members’ claims.

17                                               PARTIES
18            A.    Plaintiffs
19      14.         Plaintiff Matt Matic is a resident and citizen of California. Mr. Matic opened a

20   Google+ account in 2014 and has used his account throughout the relevant time period.

21      15.         Plaintiff Zak Harris is a resident and citizen of Florida. Mr. Harris opened a

22   Google+ account in 2011 and has used his account throughout the relevant time period.

23      16.         Plaintiff Charles Olson is a resident and citizen of Colorado. Mr. Olson opened a

24   Google+ account in 2014 and has used his account throughout the relevant time period.

25      17.         Plaintiff Eileen M. Pinkowski is a resident and citizen of Colorado. Ms.

26   Pinkowski opened a Google+ account in 2011 and has used her account throughout the relevant
27   time period.

28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     3
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 7 of 47




 1             B.     Defendant
 2       18.          Defendant Google LLC (“Google”) is a Delaware corporation with its principal

 3   headquarters in Mountain View, California.

 4       19.          At all relevant times, Defendant was and is engaged in business in San Mateo

 5   County and throughout the United States of America.

 6                                         FACTUAL BACKGROUND
 7             A.     Defendant Made Specific Representations to Users Regarding Defendant’s
                      Protection of Users’ Personal Information
 8
         20.          Google’s Terms of Service make it clear that Google collects information from
 9
     its users.1 However, at all relevant times, Google has maintained a Privacy Policy that makes
10
     specific representations to Users regarding its protection and exposure of their Personal
11
     Information.2
12
         21.          The Google Privacy Policy specifically advises Users that: “When you use our
13
     services, you’re trusting us with your information.3 We understand this is a big responsibility
14
     and work hard to protect your information and put you in control.” Further, Google represents
15
     that “We’ll share Personal Information outside Google when we have your consent.”4
16
         22.          Other specific representations to Users in the Google Privacy Policy include:
17

18                    1. “You have choices regarding the information we collect and how it’s used.”5
19                    2. “We’ll ask for your consent before using your information for a purpose that
                         isn’t covered in this Privacy Policy.”6
20                    3. “We’ll ask for your explicit consent to share any sensitive personal
                         information.”7
21
         23.          And importantly for the Google+ Data Leaks, Google represents to its users they
22
     can “[c]ontrol whom you share information with through your account on Google+.”8
23

24        1
             Google, Terms of Service (October 25, 2017), https://policies.google.com/terms?hl=en&gl=ZZ (last visited
     December 11, 2018).
25         2
             Google, Privacy Policy (May 25, 2018), https://policies.google.com/privacy
     (last visited December 11, 2018).
26         3
             Id (emphasis added).
           4
             Id (emphasis added).
27         5
             Id.
           6
             Id.
28         7
             Id (emphasis added).


     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     4
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 8 of 47




 1       24.          Despite these representations, Google’s lax approach to data security resulted in

 2   the Google+ Data Leaks affecting at least 53 million Google+ users over a period of at least 3

 3   years.9

 4       25.          Likewise, Google has specifically disclosed that it owes a duty to Users to timely

 5   inform them of breaches involving private personal data, like the Personal Information exposed

 6   in the Google+ Data Leaks. On December 11, 2018, Google CEO Sundar Pichai was called to

 7   testify before the House Judiciary Committee on the various privacy and antitrust issues

 8   plaguing Google, including the Google+ Data Leaks.10 During an exchange with Congressman

 9   Jerrold Nadler (D-NY), in a direct reference to the Google+ Data Leaks, Mr. Pichai admitted

10   that Google understood that it needed to notify impacted Users within 72 hours of ascertaining

11   who the Users are:

12                    Jerrold Nadler (D-NY): According to media reports Google found evidence that
                      – well, let me go to the other one first. Google found a bug in its Google Plus
13                    social media platform that could have potentially exposed the private data of up
                      to half a million users without the consent to third-party developers. Google
14
                      however did not disclose this bug until months later after it was revealed by a
15                    report in the Wall Street Journal. Yesterday, as I mentioned before, they found –
                      you announced another bug. What legal obligations is the company under to
16                    disclose data exposures that do not involve sensitive financial information, but
                      still involve private personal data, like users’ name, age, email address or
17                    phone number. . . .
18
                       Sundar Pichai (CEO – Google): Today, right now, if you’ve found a bug – you
19                    know, and you’ve ascertained – once you’ve done the investigation and you’ve
                      ascertained the users who are eligible for notification, my understanding is you
20                    have 72 hours, and we both notify users as well as regulators in that
                      timeframe.11
21

22

23        8
             Id.
          9
             The Wall Street Journal, Google Exposed User Data, Feared Repercussions of Disclosing to Public
24   (October 8, 2018), available at https://www.wsj.com/articles/google-exposed-user-data-feared-repercussions-of-
     disclosing-to-public-1539017194 (last visited December 11, 2018); The Wall Street Journal, Google to Accelerate
25   Closure of Google+ Social Network After Finding New Software Bug (December 10, 2018), available at
     https://www.wsj.com/articles/google-to-accelerate-closure-of-google-social-network-1544465975 (last visited
26   December 11, 2018).
           10
              C-SPAN, Google Data Collection (December 11, 2018) available at https://www.c-
27   span.org/video/?455607-1/google-ceo-sundar-pichai-testifies-data-privacy-bias-concerns (last visited December 18,
     2018).
28         11
              Id. at 41:00.


     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     5
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 9 of 47




 1       26.          Despite Mr. Pichai’s representations of Defendant’s duty of timely disclosure,

 2   Defendant hid the First Data Leak from Users, the general public, and regulators for over 7

 3   months.

 4             B.     Google’s Inadequate Data Security Allowed for the First Data Leak Which
                      Was Intentionally Concealed from the Public for Over Seven Months
 5

 6       27.          On October 8, 2018, Defendant announced that it would be permanently shutting

 7   down the consumer functionality of Google+.12 Within this announcement, Defendant disclosed

 8   that a “software glitch” had allowed outside application (i.e. “app”) vendors access to private

 9   Google+ User profile data between 2015 and March 2018.13

10       28.          Google+ Users may allow third party applications to access their private profile

11   data. But a “glitch” or “bug” in the Application Program Interfaces (“API”) allowed third-party

12   applications to access the personal profile data of other Google+ Users within the authorizing

13   User’s circles without User consent. Google represented that this vulnerability could have

14   potentially affected at least half a million Google users from 2015 and May 2018.14

15       29.          In sum, the First Data Leak made it possible for third parties to access private

16   Personal Information about Users who never had an opportunity to consent to such access. The

17   access allowed through this “glitch” is shown in the following illustration:

18
19

20

21

22

23

24
          12
              Google, Project Strobe: Protecting your data, improving our third-party APIs, and sunsetting consumer
25   Google+, (October 8, 2018), available at https://www.blog.google/technology/safety-security/project-strobe/ (last
     visited December 11, 2018); see also The Wall Street Journal, Google Exposed User Data, Feared Repercussions
26   of Disclosing to Public, supra fn. 10.
           13
              Google, Project Strobe: Protecting your data, improving our third-party APIs, and sunsetting consumer
27   Google+, supra fn. 11.
           14
              The Wall Street Journal, Google Exposed User Data, Feared Repercussions of Disclosing to Public, supra
28   fn. 10.


     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     6
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 10 of 47




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13       30.           Defendant has advised that at least 438 third-party applications may have used

14   the API related to the First Data Leak and thereby had been allowed unauthorized access to

15   certain Google+ users’ Personal Information for nearly 3 years.15

16       31.           When the First Data Leak was disclosed, it immediately drew comparisons to

17   Facebook’s leak of user information to Cambridge Analytica and other third-party application

18   developers.16 Given that Google+ was launched to challenge Facebook, the data security

19   incidents suffered by Facebook users should have made Defendant more sensitive to the

20   necessary protection of Google+ Users’ data.

21       32.           Instead, after discovering this vulnerability in the Google+ platform, Defendant

22   kept silent for at least seven months, making a calculated decision to not inform Users that their

23   Personal Information was compromised and allowing the unauthorized compromise of Users’

24

25        15
              Google, Project Strobe: Protecting your data, improving our third-party APIs, and sunsetting consumer
     Google+, supra fn. 11.
26         16
              The Wall Street Journal, Google Exposed User Data, Feared Repercussions of Disclosing to Public, supra
     fn. 10. See also The Washington Post, Facebook: ‘Malicious actors’ used its tools to discover identities and collect
27   data on a massive global scale (April 4, 2018), available at https://www.washingtonpost.com/news/the-
     switch/wp/2018/04/04/facebook-said-the-personal-data-of-most-its-2-billion-users-has-been-collected-and-shared-
28   with-outsiders/?utm_term=.61ae2fe14b0b (last visited December 11, 2018).


     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     7
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 11 of 47




 1   Personal information and their exposure to risk of identity theft or worse to continue during that

 2   time.

 3       33.          Although Defendant claimed in the blog post announcing the First Data Leak

 4   that they “found no evidence that any developer was aware of this bug, or abusing the API” or

 5   “that any Profile data was misused,” Defendant also represented that it only kept logs for two

 6   weeks.17 Thus, based on Defendant’s own admission that it can only account for whether the

 7   Google+ vulnerability had been exploited in the two weeks preceding its discovery, it has

 8   insufficient records to confirm whether and what data breaches had occurred during the three-

 9   year exposure period. As such, the full extent of the damage caused by Defendant’s failure to

10   provide adequate controls and protection for Users’ Personal Information may never be known.

11   Accordingly, the number of impacted Users, as well as the third-party applications that may

12   have been able to exploit the Google+ vulnerability to access Users’ Personal Information, was

13   likely significantly more than what Google disclosed – 500,000 Users and 438 third-party

14   applications.

15       34.          Plaintiffs’ gravest concerns proved true when Defendant announced the Second

16   Data Leak just over two months later, which concerned similar-if-not-identical API, exposing

17   the Personal Information of approximately 52.5 million Google+ Users – bringing the total

18   potential exposure to 53 million Google+ Users.18
19       35.          Although Defendant has represented that the Second Data Leak only existed

20   from November 7, 2018 through November 13, 2018, Defendant has provided few details and

21   still intend to operate the clearly bug-ridden and unsecure Google+ platform until April 2019.19

22       36.          This case involves the absolute and intentional disregard with which Defendant

23   has chosen to treat the Personal Information of Users who have utilized their Google+ social

24

25        17
              Google, Project Strobe: Protecting your data, improving our third-party APIs, and sunsetting consumer
     Google+, supra fn. 11.
26         18
              The Wall Street Journal, Google to Accelerate Closure of Google+ Social Network After Finding New
     Software Bug, supra fn. 10.
27         19
              Id. See also Google, Expediting changes to Google+ (December 10, 2018), available at
     https://www.blog.google/technology/safety-security/expediting-changes-google-plus/ (last visited December 11,
28   2018).


     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     8
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 12 of 47




 1   media platform. While this Personal Information was supposed to be protected and shared only

 2   with expressed permissions, Defendant – without authorization – exposed that information to

 3   third parties through lax and non-existent data safety and security policies and protocols.

 4             C.     Defendant’s Business Decision to Not Immediately Disclose the First Data
                      Leak Put Their Interests Above That of Google+ Users and Exacerbated the
 5                    Harm Caused
 6       37.          Equally troubling to the widespread and unknown impact of the First Data Leak

 7   is Defendant’s intentional effort, approved by its upper management, to conceal the leak from

 8   the public and its victims.

 9       38.          When Defendant announced the First Data Leak, it shocked the public by

10   revealing that it had discovered and “fixed” the security vulnerability in March 2018 – an

11   astonishing seven months before the announcement.20

12       39.          According to the Wall Street Journal, a Google internal memorandum prepared

13   by its legal and policy staff and shared with its senior executives revealed that Google had

14   hidden the security vulnerability for six months to avoid public scrutiny about its privacy

15   practices.21 According to that internal memorandum, Defendant’s decision not to disclose the

16   Google+ vulnerability was motivated by the fear that doing so would draw “immediate

17   regulatory interest,” bring Google “into the spotlight alongside or even instead of Facebook

18   despite having stayed under the radar throughout the Cambridge Analytica scandal,” and

19   “almost [guarantee that] Sundar [Pichai, Chief Executive Officer of Google,] will testify before

20   Congress.”22

21       40.          Google’s failure to adequately disclose the Google+ vulnerability for months on

22   end has made the regulatory and congressional interest in the data breach even greater than if

23   Google had simply disclosed it when it was discovered. The First Data Leak has directly led to

24   recent Congressional calls for investigation, including questions regarding Google’s compliance

25

26        20
              Google, Project Strobe: Protecting your data, improving our third-party APIs, and sunsetting consumer
     Google+, supra fn. 11.
27         21
              The Wall Street Journal, Google Exposed User Data, Feared Repercussions of Disclosing to Public, supra
     fn. 10.
28         22
              Id.


     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     9
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 13 of 47




 1   with the aforementioned FTC consent decree’s requirements with respect to privacy settings and

 2   the protection of private information.23

 3       41.          An October 11, 2018 letter to Mr. Pichai from Commerce Committee Chairman

 4   John Thune (R-S.D.) detailed Google’s culture of concealment and opacity, noting that:

 5             At the same time that Facebook was learning the important lesson that tech firms
               must be forthright with the public about privacy issues, Google apparently
 6             elected to withhold information about a relevant vulnerability for fear of public
               scrutiny. We are especially disappointed given that Google’s chief privacy
 7
               officer testified before the Senate Commerce Committee on the issue of privacy
 8             on September 26, 2018—just two weeks ago—and did not take the opportunity
               to provide information regarding this very relevant issue to the Committee.24
 9

10       42.          In addition, an October 11, 2018 letter to Mr. Pichai from Senate Judiciary
11   Committee Chairman Chuck Grassley not only detailed the obvious similarities between the
12   First Data Leak and Facebook’s widely publicized Cambridge Analytica scandal, but also
13   reprimanded Google for its refusal to participate in past hearings on data breaches when it had
14   concealed knowledge of the First Data Leak:
15             In March of this year, data privacy and social media was in the spotlight thanks
               to events surrounding Facebook and Cambridge Analytica. I convened a hearing
16             with the CEO of Facebook on April 10, 2018, and according to his testimony, a
17             feature in Facebook’s application programming interface, or API, allowed third
               party developers to pull information not just from users of an application, but
18             also that user's friends, even if the friend had made their information private. . . .
               At the time, I invited you and the CEO of Twitter to participate in the hearing to
19             discuss the future of data privacy in the social media industry. . . . Your office,
               however, declined to come before Congress and the American people, asserting
20
               that the problems surrounding Facebook and Cambridge Analytica did not
21             involve Google.

22             Given your and Google’s unwillingness to participate. I sent you a letter seeking
               information on Google’s current data privacy policies, specifically as they relate
23

24        23
              Senator Blumenthal’s Letter to FTC Chairman (October 10, 2018), available at
     https://www.blumenthal.senate.gov/imo/media/doc/10.10.18%20-%20FTC%20-
25   %20Google%20Plus%20Exposure.pdf (last visited December 11, 2018); Senator Thune’s Letter to Sundar Pichai
     (October 11, 2018), available at https://www.commerce.senate.gov/public/_cache/files/4852b311-0953-4ac8-ac43-
26   a91dde229cc1/E300DA0C7659678AE0AE37AEB9746200.thune-wicker-moran-letter-to-google-10.11.18.pdf (last
     visited December 11, 2018); Senator Grassley’s Letter to Sundar Pichai (October 11, 2018), available at
27   https://www.judiciary.senate.gov/imo/media/doc/2018-04-10%20CEG%20to%20Google%20-
     %20Data%20Privacy.pdf (last visited December 11, 2018).
28         24
              Senator Thune’s Letter to Sundar Pichai, supra fn. 22.


     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     10
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 14 of 47




 1             to Google’s third-party developer APIs. Your responses to my questions
               highlighted Google’s application verification process, the continuous, monitoring
 2             of applications through machine learning, and the use of manual audits, all to
               ensure robust protection of user data.
 3

 4             Despite your contention that Google did not have the same data protection
               failures as Facebook, it appears from recent reports that Google+ had an
 5             almost identical feature to Facebook, which allowed third party developers to
               access information from users as well as private information of those users’
 6             connections. Moreover, it appears that you were aware of this issue at the time I
               invited you to participate in the hearing and sent you the letter regarding
 7
               Google’s policies.25
 8      43.             Defendant thus chose to protect itself from potential governmental inquiry rather
 9   than protect the Personal Information of Google+ users and advise them that their Personal
10   Information had been exposed in the First Data Leak to unauthorized third parties.
11      44.             Defendant withheld the information of the First Data Leak from Google+ users
12   and the public until announcing it alongside its decision to shut down the Google+ service for
13   consumers in August 2019 —approximately 10 months later.
14      45.             At every turn, Defendant put its own business interests ahead of the privacy
15   interests of Google+ users, causing harm to Plaintiffs and Class Members.
16      46.             The First Data Leak has caused significant harm to Plaintiffs and other Class
17   Members by allowing third-parties to access their Personal Information without their consent.
18   This harm was exacerbated by Google’s culture of concealment and opacity regarding its
19   insufficient data protection policies and the resulting data breach.
20      47.             Despite numerous lapses in and rebukes on its approach to data security, Google
21   still lacks sufficient safeguards and protections for Users’ Personal Information and has shown a
22   conscious disregard for any transparency regarding the potential exposure of their personal
23   information. This danger has already manifested in the Second Data Leak revealed by
24   Defendant just months later. Thus, Plaintiffs and Class Members’ Personal Information remains
25   at risk today and into the future, until Google is compelled to secure their Personal Information.
26
27

28       25
              Senator Grassley’s Letter to Pichai, supra fn. 22 (emphasis added).


     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     11
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 15 of 47




 1             D.      Defendant Failed to Properly Secure Google+ After the First Data Leak,
                       Resulting in the Exposure of Even More Users’ Personal Information in the
 2                     Second Data Leak
 3       48.           Despite the increased attention from the First Data Leak in October 2018,

 4   Defendant continued to operate the Google+ service and collect Users’ Personal Information,

 5   with no plans to shut the Google+ service down until August 2019.

 6       49.           Then, just nine weeks after their announcement of the First Data Leak,

 7   Defendant had to disclose that it had again improperly exposed Users’ Personal Information to

 8   third-party application developers.

 9       50.           Specifically, on December 10, 2018, Defendant announced that it would be

10   expediting its closure of Google+ due to the Second Data Leak, whereby the Personal

11   Information of Users was, again, improperly exposed to third-party application developers.26

12   This time, at least 52.5 million Users were impacted.27 Defendant had permitted the Second

13   Data Leak to persist from November 7, 2018 until November 13, 2018, when it allegedly

14   identified and fixed vulnerabilities that had again permitted unauthorized third parties to access

15   and aggregate Users’ Personal Information.28

16       51.           The Second Data Leak allowed third-party application developers to view profile

17   information from Users, including, inter alia, a User’s name, email address, occupation, work

18   history, age, relationship status, biography, gender, and birthday – even if the User’s account

19   was set to private.29 Third-party developers were also able to improperly access Users’ profile

20   data that had been shared with a specific User, but was not shared publicly by the User.30

21

22

23        26
              Google, Expediting changes to Google+ (December 10, 2018), available at
     https://www.blog.google/technology/safety-security/expediting-changes-google-plus/ (last visited December 11,
24   2018).
           27
              Id.
25         28
              Statt and Brandom, Google will shut down Google+ four months early after second data leak (December
     10, 2018), available at https://www.theverge.com/platform/amp/2018/12/10/18134541/google-plus-privacy-api-
26   data-leakdevelopers (last visited December 11, 2018).
           29
              Google, Expediting changes to Google, supra fn. 25; Google, Google+ API, List of Personal Information,
27   available at https://developers.google.com/+/web/api/rest/latest/people (last visited December 11, 2018). See also
     Statton and Brandom, supra, fn. 26.
28         30
              Id.


     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     12
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 16 of 47




 1       52.            As a result of the Second Data Leak, Defendant announced its decision to

 2   accelerate the shut-down of the consumer functionality of Google+ from August 2019 to April

 3   2019.31

 4              E.      Users’ Personal Information Is an Increasingly Valuable Commodity
 5       53.            Personal information from social media, like the Personal Information

 6   encompassed in the Google+ Data Leaks, is incredibly valuable to companies like Google. In

 7   2017 alone, Google’s advertisement revenue – which is dependent on Google’s ability to collect

 8   personal information about its users – amounted to nearly $95.4 billion.32

 9       54.            One study found that the average consumer in the U.S. can make $240 per year

10   monetizing his or her personal data for digital advertising.33 Another study in 2018 found that

11   social media advertising revenue currently amounts to $67.97 billion, and that the average

12   revenue per Internet user currently amounts to approximately $22.84.34 Similarly, a 2016 study

13   found that Google makes approximately $7.00 per monthly active user each quarter, or

14   approximately $28.00 per user each year.35

15       55.            Defendant’s calculation of the average revenue each user generates is derived

16   from an analysis of, inter alia, the content and information each user shares.36 Thus, when Users

17   signed up to join Google+, they were entering into a transaction – a value-for-value exchange –

18   in which they agreed to provide content and Personal Information that Defendant could use,
19   subject to the Users’ privacy restrictions. Because exclusive access to such content and

20

21

22        31
               Google, Expediting changes to Google, supra fn. 25.
          32
               Alphabet, Form 10-K for the fiscal year ended December 31, 2017, filed with the SEC on February 6, 2018,
23
     at 28.
          33
              Medium, How Much is Your Data Worth? At Least $240 per Year. Likely Much More, available at
24   https://medium.com/wibson/how-much-is-your-data-worth-at-least-240-per-year-likely-much-more-984e250c2ffa
     (last visited December 11, 2018).
25         34
              Statista, Social Media Advertising, available at https://www.statista.com/outlook/220/100/social-media-
     advertising/worldwide#market-revenuePerInternetUser (last visited December 11, 2018).
26         35
              Ampere Analysis, Facebook Closes the Gap on Google, available at
     https://www.ampereanalysis.com/blog/fd5b6dc9-d76e-40a8-b8f2-e5ed15bc32bb (last visited December 11, 2018).
27         36
              See, i.e., Google, Google AdMob ARPU (metric), available at
     https://support.google.com/admob/answer/7374260?hl=en (discussing the metric of average revenue per user, or
28   ABPU, that third-party application developers have access to when using Google’s AdMob advertising platform).


     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     13
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 17 of 47




 1   information confers a competitive advantage, there is a “first user” value to the content and

 2   information. That value has now been lost due to the Google+ Data Leaks.

 3       56.          Additionally, the Personal Information compromised in the Google+ Data Leaks

 4   is highly valuable to identity thieves. The names, birthdates, hometowns, addresses, locations,

 5   interests, relationships, email addresses, photos, and videos, and other valuable personal

 6   information can all be used to gain access to a variety of existing accounts and websites.

 7       57.          Identity thieves can also use the Personal Information to harm Plaintiffs and the

 8   other Class Members through embarrassment, blackmail, or harassment in person or online or to

 9   commit other types of fraud including obtaining ID cards or driver’s licenses, fraudulently

10   obtaining tax returns and refunds, and obtaining government benefits. A Presidential identity

11   theft report from 2008 states that:

12             In addition to the losses that result when identity thieves fraudulently open
               accounts or misuse existing accounts, . . . individual victims often suffer indirect
13             financial costs, including the costs incurred in both civil litigation initiated by
               creditors and in overcoming the many obstacles they face in obtaining or
14
               retaining credit. Victims of non-financial identity theft, for example, health-
15             related or criminal record fraud, face other types of harm and frustration.
               In addition to out-of-pocket expenses that can reach thousands of dollars for the
16             victims of new account identity theft, and the emotional toll identity theft can
               take, some victims have to spend what can be a considerable amount of time to
17             repair the damage caused by the identity thieves. Victims of new account identity
               theft, for example, must correct fraudulent information in their credit reports and
18
               monitor their reports for future inaccuracies, close existing bank accounts and
19             open new ones, and dispute charges with individual creditors.37

20       58.          To put it into context, the 2013 Norton Report38 – based on one of the largest

21   consumer cybercrime studies ever conducted – estimated that the global price tag of cybercrime

22   was around $113 billion at that time, with the average cost per victim being $298 dollars, as

23   demonstrated in the chart below:

24

25

26        37
              U.S. FTC, The President’s Identity Theft Task Force, Combating Identity Theft: A Strategic Plan, (April
     2007), https://www.ftc.gov/sites/default/files/documents/reports/combating-identity-theft-strategic-
27   plan/strategicplan.pdf (last visited December 11, 2018).
           38
              Norton by Symantec, 2013 Norton Report, available at
28   https://yle.fi/tvuutiset/uutiset/upics/liitetiedostot/norton_raportti.pdf (last visited December 10, 2018).


     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     14
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 18 of 47




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
         59.          The problems associated with identity theft are exacerbated by the fact that many
12
     identity thieves will wait years before attempting to use the Personal Information they have
13
     obtained. Indeed, in order to protect themselves, Plaintiffs and the other Class Members will
14

15   need to remain vigilant against unauthorized data use for years and decades to come.

16       60.          Once stolen, personal information can be used in a number of different ways.
17   One of the most common ways is that it is offered for sale on the dark web, a heavily encrypted
18
     part of the Internet that makes it difficult for authorities to detect the location or owners of a
19
     website. Due to its hidden nature and the use of special applications to maintain anonymity, the
20
     dark web is a haven for all kinds of illicit activity, including the trafficking of stolen personal
21

22   information captured via data breaches or hacks.39 One 2018 study found that an individual’s

23   online identity is worth approximately $1,170 on the dark web.40

24

25        39
              Experian, What is the Dark Web? (April 8, 2018), available at https://www.experian.com/blogs/ask-
     experian/what-is-the-dark-web/ (last visited December 10, 2018). See also Brian Hamrick, The dark web: A trip
26   into the underbelly of the internet, WLWT News (Feb. 9, 2017), http://www.wlwt.com/article/the-dark-web-a-trip-
     into-the-underbelly-of-the-internet/8698419 (last visited December 10, 2018).
27         40
              TOP10VPN, Dark Web Market Price Index (US Edition) (February 27, 2018), available at
     https://www.top10vpn.com/privacy-central/privacy/dark-web-market-price-index-feb-2018-us/ (last visited
28   December 10, 2018).


     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     15
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 19 of 47




 1
         61.          Once someone buys personal information, it is then used to gain access to
 2
     different areas of the victim’s digital life, including bank accounts, social media, and credit card
 3

 4   details. During that process, other sensitive data may be harvested from the victim’s accounts,

 5   as well as from those belonging to family, friends, and colleagues.

 6       62.          Personal information can also be used by scammers to target victims using
 7   phishing scams.41 Phishing is when scammers use personal information they have obtained
 8
     about victims to send fraudulent emails or texts, or copycat websites to get victims to share
 9
     additional valuable personal information – such as account numbers, Social Security numbers,
10
     or login IDs and passwords.42 Scammers use victims’ information, including Personal
11

12   Information, to steal the victims’ money, identity, or both.43 Scammers also use phishing emails

13   to get access to a victim’s computer or network, then install programs like ransomware that can

14   lock a victim out of important files on their computer.44 According to one Federal Bureau of
15
     Investigation study, scammers collected more than $676 million in 2017 alone through two
16
     types of phishing scams: “Business Email Compromise” and “Email Account Compromise.”45
17
         63.          Due to Defendant’s conduct described herein, Plaintiffs and the other Class
18
     Members have a greater risk of identity theft, manipulation, fraud, scams, and/or targeted
19

20   unwanted and unnecessary advertising, including inappropriate communications. Additionally,

21   Plaintiffs and the other Class Members now face additional security risks such as phishing
22   attempts, efforts by hackers trying to access or log in to their online accounts, friend requests
23
     from trolls or cloned or imposter accounts, and/or other interference with their online accounts.
24

25        41
              U.S. FTC, Phishing (July 2017), available at https://www.consumer.ftc.gov/articles/0003-phishing (last
     visited December 12, 2018).
26         42
              Id.
           43
              Id.
27         44
              Id.
           45
              U.S. Federal Bureau of Investigation, 2017 Internet Crime Report, available at
28   https://pdf.ic3.gov/2017_IC3Report.pdf (last visited December 12, 2018).


     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     16
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 20 of 47




 1   Plaintiffs and the other Class Members are subjected to a heightened risk of such predatory

 2   conduct due to Defendant’s failure to secure their Personal Information, including the sale of
 3
     their content and Personal Information on the dark web and other illicit databases.
 4
               F.     Google Has A Long History of Improper Data Practices
 5
         64.          Google has been on notice of deficiencies regarding its policies involving the
 6
     retention of User data since at least 2010. The FTC specifically found that Google used
 7
     deceptive tactics and violated its own privacy promises to consumers when it launched its first
 8
     social network product, Google Buzz, in 2010.
 9
         65.          As a result of such deficiencies, Google agreed to a proposed settlement in
10
     March 2011, which contained a consent decree under which the FTC barred Google from
11
     misrepresenting the privacy of personal information or the extent to which consumers may
12
     exercise control over the collection, use, or exposure of their covered personal information.46
13
     The FTC also required Google to establish a “comprehensive privacy program that is
14
     reasonably designed to: (1) address privacy risks related to the development and management of
15
     new and existing products and services for consumers, and (2) protect the privacy and
16
     confidentiality of covered information.” Included in this privacy program was the “regular
17
     testing or monitoring of the effectiveness of those privacy controls and procedures,” which
18
     would be audited by an independent third-party professional.47
19
         66.          Less than a year after entering into the FTC consent decree, Google violated it –
20
     becoming one of the rare companies in the country that has violated an FTC consent decree –
21
     and paid a record fine for its circumvention of privacy protections in the web browser Safari. 48
22

23

24        46
             U.S. FTC, In the Matter of GOOGLE INC., a corporation (October 13, 2011), Docket No. C-4436,
25   available at https://www.ftc.gov/sites/default/files/documents/cases/2011/10/111024googlebuzzdo.pdf (last visited
     December 11, 2018).
          47
26           Id.
          48
             U.S. FTC, Google Will Pay $22.5 Million to Settle FTC Charges It Misrepresented Privacy Assurances to
27   Users of Apple’s Safari Internet Browser (August 9, 2012), available at https://www.ftc.gov/news-events/press-
     releases/2012/08/google-will-pay-225-million-settle-ftc-charges-it-misrepresented (last visited December 11,
28   2018).


     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     17
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 21 of 47




 1   In discussing the settlement, Jon Leibowitz, Chairman of the FTC, said, “The record setting

 2   penalty in this matter sends a clear message to all companies under an FTC privacy order. No

 3   matter how big or small, all companies must abide by FTC orders against them and keep their

 4   privacy promises to consumers, or they will end up paying many times what it would have cost

 5   to comply in the first place.”49

 6                                    PLAINTIFFS’ FACTUAL ALLEGATIONS
 7              A.        Plaintiff Matt Matic
 8       67.              Plaintiff Matt Matic is a resident and citizen of the state of California.

 9       68.              Mr. Matic uses Gmail as his primary email account.

10       69.              Mr. Matic has had and actively used his Google+ account since 2014.

11       70.              Mr. Matic provided Defendant with Personal Information, including his name,

12   birthdate, gender, email address, mailing address, cellular telephone number, multiple credit

13   card numbers with expiration dates and corresponding billing addresses, and the makes and

14   models of the smart devices he owns and uses to access his Google+ account.

15       71.              Mr. Matic also stored contact information for multiple personal contacts in his

16   Google+ account, including the contacts’ names and cellular telephone numbers.

17       72.              Additionally, Mr. Matic stored and managed passwords for 14 non-Google

18   online          accounts     within   his   Google+   account,     including   Amazon.com,        AOL.com,
19   BankofAmerica.com,               Blockchain.com,      Chess.com,      ClubWPT.com,       eSmartTax.com,

20   Facebook.com,              FocusGroups.org,   Groupon.com,       iFleet.com,   Media-Services.com,     and

21   PapaJohns.com.

22       73.              Mr. Matic made more than 20 online purchases via his Google+ account, which

23   maintained detailed purchase transaction records dating back to 2014, including payment card

24   details.

25       74.              Mr. Matic’s Google+ account contains detailed records of his web and app

26   activity, as well as his YouTube search and viewing histories.
27

28        49
               Id.


     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     18
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 22 of 47




 1      75.         Mr. Matic’s Google+ account also contains his location history, which includes

 2   detailed records of more than 320 locations that he has visited over the past several years.

 3      76.         Mr. Matic’s Google+ account enabled certain third-party applications to access

 4   his Google+ account and data, Google Drive, and Google Contacts. Although Mr. Matic

 5   permitted certain third-party applications to access his Google+ account and data, Mr. Matic

 6   limited that access to these third-party application developers and chose not to permit every

 7   single third-party application developer to access his Google+ account and data.

 8      77.         Mr. Matic has consistently monitored and maintained his Google+ account

 9   security settings and regularly changed his password. He most recently changed his password in

10   September 2018.

11      78.         On October 8, 2018, Defendant belatedly announced its First Data Leak, and on

12   December 10, 2018, Defendant announced its Second Data Leak. Through these

13   announcements, Mr. Matic discovered that Defendant had improperly exposed his Personal

14   Information and the additional private and sensitive data described above to unauthorized third-

15   party application developers.

16      79.         As a result of Google’s Data Leaks, Mr. Matic suffered exposure of what had

17   been a tightly maintained and secure Google+ account, including Personal Information as well

18   as the additional private and sensitive data described above.
19            B.    Plaintiff Zak Harris
20      80.         Plaintiff Zak Harris is a resident and citizen of the state of Florida.

21      81.         Mr. Harris uses Gmail as his primary email account.

22      82.         Mr. Harris has had and actively used his Google+ account since 2011.

23      83.         Mr. Harris provided Defendant with Personal Information, including his name,

24   birthdate, gender, email address, mailing address, cellular telephone number, high school name,

25   place of employment, personal photos and videos, multiple credit card numbers with expiration

26   dates and corresponding billing addresses, Paypal account details, and the makes and models of
27   the smart devices he owns and uses to access his Google+ account.

28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     19
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 23 of 47




 1      84.         Mr. Harris also stored contact information for more than 50 personal contacts in

 2   his Google+ account, including the contacts’ names and email addresses.

 3      85.         Mr. Harris made more than 70 online purchases and money transfers via his

 4   Google+ account, which maintained detailed purchase transaction records dating back to 2011.

 5      86.         Mr. Harris also made more than 160 purchases from online retailers such as

 6   Amazon.com, BestBuy.com, NewEgg.com via his Google+ account, which maintained detailed

 7   purchase transaction records, including his Amazon search history, purchase history, and

 8   payment card details and corresponding billing and mailing addresses, dating back to 2013.

 9      87.         Mr. Harris’s Google+ account contains detailed records of his web and app

10   activity, as well as his Internet search history, and YouTube search and viewing histories.

11      88.         Mr. Harris has consistently monitored and maintained his Google+ account

12   security settings and regularly changed his password.

13      89.         On October 8, 2018, Defendant belatedly announced its First Data Leak, and on

14   December 10, 2018, Defendant announced its Second Data Leak. Through these

15   announcements, Mr. Harris discovered that Defendant had improperly exposed his Personal

16   Information and the additional private and sensitive data described above to third-party

17   application developers.

18      90.         As a result of Google’s Data Leaks, Mr. Harris suffered exposure of what had
19   been a tightly maintained and secure Google+ account, including Personal Information as well

20   as the additional private and sensitive data described above.

21            C.    Plaintiff Charles Olson
22      91.         Plaintiff Charles Olson is a resident and citizen of the state of Colorado.

23      92.         Mr. Olson uses Gmail as his primary email account.

24      93.         Mr. Olson has had and actively used his Google+ account since 2014.

25      94.         Mr. Olson provided Defendant with Personal Information, including his name,

26   birthdate, gender, email address, mailing address, telephone numbers, place of employment,
27   location, interests, personal photos and videos, multiple credit card numbers with expiration

28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     20
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 24 of 47




 1   dates and corresponding billing addresses, checking account numbers, and the makes and

 2   models of the smart devices he owns and uses to access his Google+ account.

 3      95.           Mr. Olson also stored contact information for multiple personal contacts in his

 4   Google+ account, including the contacts’ names, email addresses and cellular telephone

 5   numbers.

 6      96.           Additionally, Mr. Olson stored and managed passwords for multiple non-Google

 7   online accounts within his Google+ account, including Facebook.com, Starbucks.com,

 8   GreenDot.com and WesternUnion.com.

 9      97.           Additionally, Mr. Olson used his Google+ account to text and chat with people

10   in his circles. His account contains detailed text and chat logs of his personal and private

11   conversations.

12      98.           Mr. Olson’s Google+ account contains detailed records of his web and app

13   activity, as well as his Internet search history and website visits, and YouTube search and

14   viewing histories.

15      99.           Mr. Olson’s Google+ account also contains his location history, which includes

16   detailed records of more than 27 locations that he has visited over the past several years.

17      100.          Mr. Olson’s Google+ account enabled certain third-party applications to access

18   his Google+ account and data. Although Mr. Olson permitted certain third-party applications to
19   access his Google+ account and data, Mr. Olson limited that access to these third-party

20   application developers and chose not to permit every single third-party application developer to

21   access his Google+ account and data.

22      101.          Mr. Olson has consistently monitored and maintained his Google+ account

23   security settings and regularly changed his Google PIN and password. He last changed his PIN

24   on October 25, 2018, and his password on October 27, 2018. Mr. Olson also installed security

25   apps and anti-virus software on his computer.

26      102.          On October 8, 2018, Defendant belatedly announced its First Data Leak, and on
27   December 10, 2018, Defendant announced its Second Data Leak. Through these

28   announcements, Mr. Olson discovered that Defendant had improperly exposed his Personal

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     21
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 25 of 47




 1   Information and the additional private and sensitive data described above to unauthorized third-

 2   party application developers.

 3      103.        As a result of Google’s Data Leaks, Mr. Olson suffered exposure of what had

 4   been a tightly maintained and secure Google+ account, including Personal Information as well

 5   as the additional private and sensitive data described above.

 6          D.      Plaintiff Eileen M. Pinkowski
 7      104.        Plaintiff Eileen M. Pinkowski is a resident and citizen of the state of Colorado.

 8      105.        Ms. Pinkowski has used Gmail as her primary email account.

 9      106.        Ms. Pinkowski has had and actively used her Google+ account since 2011.

10      107.        Ms. Pinkowski provided Defendant with Personal Information, including her

11   name, birthdate, gender, email address, mailing address, multiple telephone numbers,

12   hometown, location, interests, relationship status, personal photos and videos.

13      108.        Ms. Pinkowski also stored contact information for multiple personal contacts in

14   her Google+ account, including the contacts’ names and email addresses.

15      109.        Ms. Pinkowski also made more than 40 in-app and online purchases from

16   retailers such as iTunes and Wayfair.com via her Google+ account, which maintained detailed

17   purchase transaction records.

18      110.        Ms. Pinkowski’s Google+ account contains detailed records of her web and app
19   activity, as well as her ad viewing history, Internet search and shopping history, and YouTube

20   search and viewing histories dating back to 2010.

21      111.        Ms. Pinkowski has consistently monitored and maintained her Google+ account

22   security settings and regularly changed her password, as well as opening new email accounts

23   with unique names.

24      112.        On October 8, 2018, Defendant belatedly announced its First Data Leak, and on

25   December 10, 2018, Defendant announced its Second Data Leak. Through these

26   announcements, Ms. Pinkowski discovered that Defendant had improperly exposed her Personal
27   Information and the additional private and sensitive data described above to unauthorized third-

28   party application developers.

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     22
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 26 of 47




 1      113.        As a result of Google’s Data Leaks, Ms. Pinkowski suffered exposure of what

 2   had been a tightly maintained and secure Google+ account, including Personal Information as

 3   well as the additional private and sensitive data described above.

 4                                 CLASS ACTION ALLEGATIONS
 5      114.        Pursuant to Federal Rules of Civil Procedure 23(b)(2), (b)(3), and (c)(4),

 6   Plaintiffs, individually and on behalf of all others similarly situated, bring this lawsuit on behalf

 7   of themselves and as a class action on behalf of the following Class:

 8          All persons in the United States who registered for Google+ accounts and whose
            Personal Information was accessed, compromised, or obtained from Google by third-
 9          party applications without authorization or in excess of authorization as a result of the
            2018 Data Leaks. (“Class”).
10

11      115.        Excluded from the Class are Defendant and any entities in which Defendant or

12   its subsidiaries or affiliates have a controlling interest, as well as Defendant’s officers, agents,

13   and employees. Also excluded from the Class are the judge assigned to this action, members of

14   the judge’s staff, and any member of the judge’s immediate family. Plaintiffs reserve the right

15   to amend the Class definitions if discovery and further investigation reveal that any definitions

16   should be expanded or otherwise modified.

17      116.        Numerosity: The Members of the Class are so numerous that joinder of all

18   Members of the Class would be impracticable. Defendant has indicated that at least 500,000

19   people had their Google+ accounts compromised as a result of the First Data Leak, and as many

20   as 52,500,000 people had their Google+ accounts compromised as a result of the Second Data

21   Leak. The identity of these Google+ users can be determined through records and documents

22   maintained by Defendant.

23      117.        Commonality and Predominance: This action involves common questions of

24   law or fact, which predominate over any questions affecting individual Class Members,

25   including:

26          i.      Whether Defendant represented to Plaintiffs and the Class that it would
                    safeguard Class Members’ Personal Information;
27
            ii.     Whether Defendant owed a legal duty to Plaintiffs and the Class to exercise due
28                  care in collecting, storing, and safeguarding their Personal Information;

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     23
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 27 of 47




 1
            iii.    Whether Defendant breached a legal duty to Plaintiffs and the Class to exercise
 2                  due care in collecting, storing, and safeguarding their Personal Information;
 3
            iv.     Whether third parties improperly obtained Plaintiffs and Class Members’
 4                  Personal Information without authorization or in excess of any authorization;

 5          v.      Whether Defendant was aware of other third parties’ collection of Plaintiffs and
                    Class Members’ Personal Information without authorization or in excess of any
 6                  authorization;
 7
            vi.     Whether Defendant knew about the First Data Leak before it was announced to
 8                  the public and whether Defendant failed to timely notify the public of the First
                    Data Leak;
 9

10          vii.    Whether Defendant knew about the Second Data Leak before it was announced
                    to the public and whether Defendant failed to timely notify the public of the
11                  Second Data Leak;

12          viii.   Whether Defendant’s conduct violated Cal. Civ. Code § 1750, et seq.;
13
            ix.     Whether Defendant’s conduct was an unlawful or unfair business practice under
14                  Cal. Bus. & Prof. Code § 17200, et seq.;

15          x.      Whether Defendant’s conduct violated the Consumer Records Act, Cal. Civ.
                    Code § 1798.80 et seq.;
16

17          xi.     Whether Defendant’s conduct violated § 5 of the FTC Act, 15 U.S.C. § 45, et
                    seq.;
18
19          xii.    Whether Plaintiffs and the Class are entitled to equitable relief, including, but not
                    limited to, injunctive relief and restitution; and
20
            xiii.   Whether Plaintiffs and the other Class Members are entitled to actual, statutory,
21                  or other forms of damages, including nominal damages, and other monetary
                    relief.
22

23      118.        Defendant engaged in a common course of conduct giving rise to the legal rights
24   sought to be enforced by Plaintiffs individually and on behalf of the Class Members. Similar or
25   identical statutory and common law violations, business practices, and injuries are involved.
26   Individual questions, if any, pale by comparison, in both quantity and quality, to the numerous
27   common questions that dominate this action.
28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     24
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 28 of 47




 1      119.        Google’s choice-of-law provision is further indication of the common questions

 2   of law. Google’s Terms of Service provide, in relevant part, that “you agree that the laws of

 3   California, U.S.A., excluding California’s choice of law rules, will apply to any disputes arising

 4   out of or relating to these terms or the Services.”

 5      120.        Typicality: Plaintiffs’ claims are typical of the claims of the other Members of
 6   the Class because, among other things, Plaintiffs and the other Class Members were injured

 7   through the substantially uniform misconduct by Defendant. Plaintiffs are advancing the same

 8   claims and legal theories on behalf of themselves and all other Class Members, and there are no

 9   defenses that are unique to Plaintiffs. The claims of Plaintiffs and those of other Class Members

10   arise from the same operative facts and are based on the same legal theories.

11      121.        Adequacy of Representation: Plaintiffs are adequate representatives of the
12   Class because their interests do not conflict with the interests of the other Class Members they

13   seek to represent, they have retained counsel competent and experienced in complex class

14   action litigation, and they will prosecute this action vigorously. The Class Members’ interests

15   will be fairly and adequately protected by Plaintiffs and their counsel.

16      122.        Superiority: A class action is superior to any other available means for the fair
17   and efficient adjudication of this controversy, and no unusual difficulties are likely to be

18   encountered in the management of this matter as a class action. The damages, harm, or other
19   financial detriment suffered individually by Plaintiffs and the other Members of the Class are

20   relatively small compared to the burden and expense that would be required to litigate their

21   claims on an individual basis against Defendant, making it impracticable for Class Members to

22   individually seek redress for Defendant’s wrongful conduct. Even if Class Members could

23   afford individual litigation, the court system could not. Individualized litigation would create a

24   potential for inconsistent or contradictory judgments, and increase the delay and expense to all

25   parties and the court system. By contrast, the class action device presents far fewer management

26   difficulties and provides the benefits of single adjudication, economies of scale, and
27   comprehensive supervision by a single court.

28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     25
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 29 of 47




 1      123.        Further, Defendant has acted or refused to act on grounds generally applicable to

 2   the Class and, accordingly, final injunctive or corresponding declaratory relief with regard to

 3   the Members of the Class as a whole is appropriate under Rule 23(b)(2).

 4      124.        Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

 5   because such claims present only particular, common issues, the resolution of which would

 6   advance the disposition of this matter and the parties’ interests therein. Such particular issues

 7   include, but are not limited to:

 8          a.      Whether Class Members’ Personal Information was improperly obtained by third
                    parties;
 9
            b.      Whether (and when) Defendant knew about any security vulnerabilities that led
10
                    to the First Data Leak before they were announced to the public and whether
11                  Defendant failed to timely notify the public of those vulnerabilities and the First
                    Data Leak;
12
            c.      Whether (and when) Defendant knew about any security vulnerabilities that led
13                  to the Second Data Leak before they were announced to the public and whether
                    Defendant failed to timely notify the public of those vulnerabilities and the
14
                    Second Data Leak;
15
            d.      Whether Defendant’s conduct was an unlawful or unfair business practice under
16                  Cal. Bus. & Prof. Code § 17200, et seq.;
17          e.      Whether Defendant’s representations that it would secure and protect the
18                  Personal Information of Plaintiffs and the other Members of the Class were facts
                    that reasonable persons could be expected to rely upon when deciding whether to
19                  use Defendant’s services;

20          f.      Whether Defendant misrepresented the safety of its many systems and services,
                    specifically the security thereof, and its ability to safely store Plaintiffs’ and the
21                  other Class Members’ Personal Information;
22
            g.      Whether Defendant concealed crucial information about its inadequate data
23                  security measures from Plaintiffs and the Class;

24          h.      Whether Defendant failed to comply with its own policies and applicable laws,
                    regulations, and industry standards relating to data security;
25

26          i.      Whether Defendant knew or should have known that it did not employ
                    reasonable measures to keep Plaintiffs’ and the other Class Members’ Personal
27                  Information secure and prevent the unauthorized disclosure of that information;

28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     26
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 30 of 47




 1          j.     Whether Defendant failed to “implement and maintain reasonable security
                   procedures and practices” for Plaintiffs’ and the other Class Members’ Personal
 2                 Information in violation of § 5 of the FTC Act;
 3
            k.     Whether Defendant failed to provide timely notice of the First Data Leak in
 4                 violation of California Civil Code § 1798.82;

 5          l.     Whether Defendant failed to provide timely notice of the Second Data Leak in
                   violation of California Civil Code § 1798.82;
 6
            m.     Whether Defendant’s conduct violated Cal. Bus. & Prof. Code § 22575, et seq.;
 7

 8          n.     Whether Defendant owed a duty to Plaintiffs and the Class to safeguard their
                   Personal Information and to implement adequate data security measures;
 9
            o.     Whether Defendant breached that duty;
10

11          p.     Whether Defendant failed to adhere to its posted privacy policy concerning the
                   care they would take to safeguard Plaintiffs’ and the other Class Members’
12                 Personal Information in violation of California Business and Professions Code §
                   22576;
13
            q.     Whether Defendant negligently and materially failed to adhere to its posted
14                 privacy policy with respect to the extent of its disclosure of users’ data, in
15                 violation of California Business and Professions Code § 22576;

16          r.     Whether such representations were false with regard to storing and safeguarding
                   Class and Class Members’ Personal Information; and
17
            s.     Whether such representations were material with regard to storing and
18                 safeguarding Class Members’ Personal Information.
19
                                        First Claim for Relief
20        Violation of California’s Unfair Competition Law (“UCL”) – Unlawful Business
                          Practice (Cal. Bus. & Prof. Code § 17200, et seq.)
21
        125.       Plaintiffs hereby repeat, reallege, and incorporate by reference each and every
22
     allegation contained in Paragraphs 1 through 124 as though the same were fully set forth herein.
23
        126.       Defendant’s choice-of-law provision establishes that California law applies to
24
     Plaintiffs’ and the other Class Members’ claims.
25
        127.       By reason of the conduct alleged herein, Defendant engaged in unlawful
26
     practices within the meaning of the UCL. The conduct alleged herein is a “business practice”
27
     within the meaning of the UCL.
28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     27
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 31 of 47




 1      128.        Google represented that it would not disclose Google+ users’ Personal

 2   Information without consent and/or notice. Google further represented that it would utilize

 3   sufficient data security protocols and mechanisms to protect Google+ users’ Personal

 4   Information.

 5      129.        Defendant failed to abide by these representations. Defendant did not prevent the

 6   improper disclosure of Plaintiffs’ and the Class’s Personal Information.

 7      130.        Defendant stored the Personal Information of Plaintiffs and the Members of the

 8   Class in Defendant’s electronic and consumer information databases. Defendant falsely

 9   represented to Plaintiffs and the other Members of the Class that the Personal Information

10   databases were secure and that their Personal Information would remain private. Defendant

11   knew or should have known it did not employ reasonable, industry standard, and appropriate

12   security measures that complied “with federal regulations” and that would have kept Plaintiffs’

13   and the other Class Members’ Personal Information secure and prevented the loss or misuse of

14   such Personal Information.

15      131.        Even without these misrepresentations, Plaintiffs and the other Class Members

16   were entitled to assume, and did assume, that Defendant would take appropriate measures to

17   keep their Personal Information safe. Defendant did not disclose at any time that Plaintiffs’

18   Personal Information was accessible to third party application vendors because Defendant’s
19   data security measures were inadequate, even though Defendant was the only one in possession

20   of that material information, which it had a duty to disclose. Defendant violated the UCL by

21   misrepresenting, both by affirmative conduct and by omission, the strength of the security of its

22   many systems and services, and its ability to honor the disclosure authorizations established by

23   Plaintiffs and the other Class Members for their Personal Information.

24      132.        Defendant also violated the UCL by failing to implement reasonable and

25   appropriate security measures or follow industry standards for data security, and failing to

26   comply with its own posted privacy policies. If Defendant had complied with these legal
27   requirements, Plaintiffs and the other Class Members would not have suffered the damages

28   described herein.

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     28
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 32 of 47




 1       133.       Defendant’s acts, omissions, and misrepresentations, as alleged herein, were

 2   unlawful and in violation of, inter alia, Section 5(a) of the FTC Act and 15 U.S.C. § 45(a), Cal.

 3   Bus. & Prof. Code § 22576 (as a result of Google failing to comply with its own posted privacy

 4   policies).

 5       134.       Plaintiffs and the other Class Members suffered injury in fact and lost money or

 6   property as the result of Defendant’s unlawful business practices. In particular, Plaintiffs’ and

 7   the other Class Members’ Personal Information was taken and is in the hands of those who will

 8   use it for their own advantage, or is being sold for value, making it clear that such information is

 9   of tangible value.

10       135.       As a result of Defendant’s unlawful business practices, which are violations of

11   the UCL, Plaintiffs and the other Class Members are entitled to restitution, disgorgement of

12   wrongfully obtained profits, and injunctive relief.

13                                         Second Claim for Relief
                          Violation of California’s UCL – Unfair Business Practice
14                                (Cal. Bus. & Prof. Code § 17200, et seq.)
15
         136.       Plaintiffs hereby repeat, reallege, and incorporate by reference each and every
16
     allegation contained in Paragraphs 1 through 124 as though the same were fully set forth herein.
17
         137.       Defendant’s choice-of-law provision establishes that California law applies to
18
     Plaintiffs’ and the other Class Members’ claims.
19
         138.       By reason of the conduct alleged herein, Defendant engaged in unfair “business
20
     practices” within the meaning of the UCL.
21
         139.       Defendant stored the Personal Information of Plaintiffs and the Members of the
22
     Class in its electronic and consumer information databases. Defendant represented to Plaintiffs
23
     and the other Members of the Class that its Personal Information databases were secure and that
24
     such Personal Information would remain private and be disclosed only with expressed
25
     authorization. Defendant engaged in unfair acts and business practices by representing that it
26
     would require expressed consent and authorization from Plaintiffs and the other Class Members
27
     prior to the disclosure of Personal Information to third parties.
28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     29
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 33 of 47




 1       140.        Even without these misrepresentations, Plaintiffs and the other Class Members

 2   were entitled to, and did, assume Defendant would take appropriate measures to keep their

 3   Personal Information safe. Defendant did not disclose at any time that Plaintiffs’ Personal

 4   Information was vulnerable to unauthorized disclosure because Defendant’s data security

 5   measures were inadequate, even though Defendant was in sole possession of that material

 6   information, which it had a duty to disclose.

 7       141.        Defendant knew or should have known it did not employ reasonable measures

 8   that would have kept Plaintiffs’ and the other Class Members’ Personal Information secure from

 9   unauthorized disclosure.

10       142.        Defendant engaged in unfair acts and business practices by representing that it

11   would not disclose this Personal Information without authorization and/or by obtaining that

12   Personal Information without authorization. Not only did Defendant violate its commitment to

13   maintain the confidentiality and security of the Personal Information of Plaintiffs and the Class,

14   but it failed to comply with its own stated policies and applicable laws, regulations, and industry

15   standards relating to data security.

16       143.        Defendant engaged in unfair business practices under the “balancing test.”
17   The harm caused by Defendant’s actions and omissions, as described in detail supra, greatly

18   outweigh any perceived utility. Indeed, Defendant’s failure to follow basic data security
19   protocols and misrepresentations to consumers about Defendant’s data security cannot be said

20   to have had any utility at all.

21       144.        Defendant engaged in unfair business practices under the “tethering test.”
22   Defendant’s actions and omissions, as described in detail supra, violated fundamental public

23   policies expressed by the California Legislature. See, e.g., Cal. Civ. Code § 1798.1 (“The

24   Legislature declares that ... all individuals have a right of privacy in information pertaining to

25   them.... The increasing use of computers ... has greatly magnified the potential risk to individual

26   privacy that can occur from the maintenance of Personal Information.”); Cal. Bus. & Prof. Code
27   § 22578 (“It is the intent of the Legislature that this chapter [including the Online Privacy

28   Protection Act] is a matter of statewide concern.”). Defendant’s acts and omissions, and the

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     30
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 34 of 47




 1   injuries caused by them, are thus “comparable to or the same as a violation of the law …” Cel-

 2   Tech Communications, Inc. v. Los Angeles Cellular Telephone Co. (1999) 20 Cal.4th 163, 187.

 3      145.        Defendant engaged in unfair business practices under the “FTC test.” The
 4   harm caused by Defendant’s actions and omissions, as described in detail supra, is substantial in

 5   that it affects at least 53 million Class Members and has caused those persons to suffer actual

 6   harms. Such harms include a substantial risk of identity theft, disclosure of Class Members’

 7   Personal Information to third parties without their consent, diminution in value of their Personal

 8   Information, and consequential out-of-pocket losses for procuring credit freeze or protection

 9   services, identity theft monitoring, and other expenses relating to identity theft losses or

10   protective measures. This harm continues given the fact that Class Members’ Personal

11   Information remains in Defendant’s possession, without adequate protection, and is also in the

12   hands of those who obtained it without their consent. Defendant’s actions and omissions

13   violated, inter alia, Section 5(a) of the FTC Act, 15 U.S.C. § 45. See, e.g., F.T.C. v. Wyndham

14   Worldwide Corp., 10 F. Supp. 3d 602, 613 (D.N.J. 2014), aff'd, 799 F.3d 236 (3d Cir. 2015); In

15   re LabMD, Inc., FTC Docket No. 9357, FTC File No. 102-3099 (July 28, 2016) (failure to

16   employ reasonable and appropriate measures to secure Personal Information collected violated §

17   5(a) of FTC Act); In re BJ’s Wholesale Club, Inc., FTC Docket No. C-4148, FTC File No. 042-

18   3160 (Sept. 20, 2005) (same); In re CardSystems Solutions, Inc., FTC Docket No. C-4168, FTC
19   File No. 052-3148 (Sept. 5, 2006) (same); see also United States v. ChoicePoint, Inc., Civil

20   Action No. 1:06-cv-0198-JTC (N.D. Ga. Oct. 14, 2009) (“failure to establish and implement,

21   and thereafter maintain, a comprehensive information security program that is reasonably

22   designed to protect the security. confidentiality, and integrity of Personal Information collected

23   from or about consumers” violates § 5(a) of FTC Act); 15 U.S.C. § 45(n) (defining “unfair acts

24   or practices” as those that “cause[] or [are] likely to cause substantial injury to consumers which

25   [are] not reasonably avoidable by consumers themselves and not outweighed by countervailing

26   benefits to consumers or to competition.”).
27      146.        Plaintiffs and the other Class Members suffered injury in fact and lost money or

28   property as the result of Defendant’s unfair business practices. In addition, their Personal

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     31
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 35 of 47




 1   Information was taken and is in the hands of those who will use it for their own advantage, or is

 2   being sold for value, making it clear that the hacked information is of tangible value.

 3      147.        As a result of Defendant’s unfair business practices, which are violations of the

 4   UCL, Plaintiffs and the other Class Members are entitled to restitution, disgorgement of

 5   wrongfully obtained profits, and injunctive relief.

 6                                       Third Claim for Relief
               Violation of California’s UCL – Fraudulent/Deceptive Business Practice
 7                             (Cal. Bus. & Prof. Code § 17200, et seq.)
 8
        148.        Plaintiffs hereby repeat, reallege, and incorporate by reference each and every
 9
     allegation contained in Paragraphs 1 through 124 as though the same were fully set forth herein.
10
        149.        Defendant’s choice-of-law provision establishes that California law applies to
11
     Plaintiffs’ and the other Class Members’ claims.
12
        150.        Defendant engaged in fraudulent and deceptive acts and practices with regard to
13
     the services it provided to the Class by representing and advertising that (1) it would maintain
14
     adequate data privacy and security practices and procedures to safeguard Class Members’
15
     Personal Information from unauthorized disclosure, release, data breaches, and theft; and (2) it
16
     did and would comply with the requirements of relevant federal and state laws pertaining to the
17
     privacy and security of Class Members’ Personal Information. These representations were likely
18
     to deceive members of the public, including Plaintiffs and the other Class Members, into
19
     believing their Personal Information was securely stored – when it was not – and that Defendant
20
     was complying with relevant law – when it was not.
21
        151.        Defendant engaged in fraudulent and deceptive acts and practices with regard to
22
     the services provided to the Class by omitting, suppressing, and concealing the material fact that
23
     the privacy and security protections for Class Members’ Personal Information was woefully
24
     inadequate. At the time that Class Members were using Defendant’s services, Defendant failed
25
     to disclose to Class Members that its data security systems failed to meet legal and industry
26
     standards for the protection of Class Members’ Personal Information. These representations
27
     likely deceived members of the public, including Plaintiffs and the Class, into believing that
28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     32
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 36 of 47




 1   their Personal Information was securely stored – when it was not – and that Defendant was

 2   complying with relevant law and industry standards – when it was not.

 3      152.        As a direct and proximate result of Defendant’s deceptive practices and acts,

 4   Plaintiffs and the Class were injured and lost money or property, including but not limited to the

 5   loss of their legally protected interest in the confidentiality and privacy of their Personal

 6   Information, as well as the additional losses described supra.

 7      153.        Defendant knew or should have known that its computer systems and data

 8   security practices were inadequately safeguarding Class Members’ Personal Information and

 9   that the risk of a data breach or theft was very high.

10      154.        Defendant’s actions in engaging in the above-named unlawful practices and acts

11   were negligent, knowing and willful, and/or wanton and reckless with respect to the rights of

12   Members of the Class.

13      155.        Class Members seek relief under Cal. Bus. & Prof. Code § 17200, et. seq.,

14   including, but not limited to, restitution to Plaintiffs and the Class of money or property that

15   Defendant may have acquired by means of its fraudulent and deceptive business practices,

16   restitutionary disgorgement of all profits accruing to Defendant because of its fraudulent and

17   deceptive business practices, declaratory relief, attorneys’ fees and costs (pursuant to Cal. Code

18   Civ. Proc. § 1021.5), and injunctive or other equitable relief.
19                                        Fourth Claim for Relief
                                                Negligence
20
        156.        Plaintiffs hereby repeat, reallege, and incorporate by reference each and every
21
     allegation contained in Paragraphs 1 through 124 as though the same were fully set forth herein.
22
        157.        Defendant’s choice-of-law provision establishes that California law applies to
23
     Plaintiffs’ and all Class Members’ claims.
24
        158.        Defendant owed a duty to Plaintiffs and the Class to exercise reasonable care in
25
     safeguarding and protecting their Personal Information and keeping it from being compromised,
26
     lost, stolen, misused, and or/disclosed to unauthorized parties.
27

28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     33
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 37 of 47




 1      159.        Defendant knew that the Personal Information of Plaintiffs and the Class was

 2   personal and sensitive information that is valuable to identity thieves and other criminals.

 3   Defendant also knew of the serious harms that could occur if the Personal Information of

 4   Plaintiffs and the Class was wrongfully disclosed, that disclosure was not fixed, and/or

 5   Plaintiffs and the Class were not told about the disclosure in a timely manner.

 6      160.        By being entrusted by Plaintiffs and the Class to safeguard their Personal

 7   Information, Defendant had a special relationship with Plaintiffs and the Class. Plaintiffs and

 8   the Class signed up for Defendant’s services and agreed to provide their Personal Information

 9   with the understanding that Defendant would take appropriate measures to protect it and would

10   inform Plaintiffs and the Class of any breaches or other security concerns that might call for

11   action by Plaintiffs and the Class. But, Defendant did not. Defendant not only knew that its data

12   security was inadequate, it also knew that it did not have the tools to detect and document

13   intrusions or exfiltration of Plaintiffs’ and the Class’ Personal Information.

14      161.        Defendant breached its duty to exercise reasonable care in safeguarding and

15   protecting Plaintiffs’ and the Class Members’ Personal Information by failing to adopt,

16   implement, and maintain adequate security measures to safeguard that information and prevent

17   unauthorized disclosure of Plaintiffs’ and the other Class Members’ Personal Information.

18      162.        Defendant also breached its duty to timely disclose that Plaintiffs’ and the other
19   Class Members’ Personal Information had been, or was reasonably believed to have been,

20   improperly obtained.

21      163.        But for Defendant’s wrongful and negligent breach of its duties owed to

22   Plaintiffs and the Class, their Personal Information would not have been compromised, stolen,

23   and viewed by unauthorized persons.

24      164.        Defendant’s negligence was a direct and legal cause of the theft of the Personal

25   Information of Plaintiffs and the Class and all resulting damages.

26      165.        The injury and harm suffered by Plaintiffs and the other Class Members was the
27   reasonably foreseeable result of Defendant’s failure to exercise reasonable care in safeguarding

28   and protecting Plaintiffs’ and the other Class Members’ Personal Information. Defendant knew

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     34
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 38 of 47




 1   its systems and technologies for processing and securing the Personal Information of Plaintiffs

 2   and the Class had numerous security vulnerabilities.

 3       166.          As a result of this misconduct by Defendant, the Personal Information of

 4   Plaintiffs and the Class was compromised – placing them at a greater risk of identity theft and

 5   subjecting them to identity theft – and was disclosed to third parties without their consent.

 6       167.          As a direct and proximate result of Defendant’s negligent conduct, Plaintiffs and

 7   the other Class Members have suffered injury and are entitled to appropriate relief, including

 8   injunctive relief and damages.

 9                                          Fifth Claim for Relief
                                             Invasion of Privacy
10
         168.          Plaintiffs hereby repeat, reallege, and incorporate by reference each and every
11
     allegation contained in Paragraphs 1 through 124 as though the same were fully set forth herein.
12
         169.          Defendant’s choice-of-law provision establishes that California law applies to
13
     Plaintiffs’ and all Class Members’ claims.
14
         170.          The California Constitution expressly provides for a right to privacy. Cal. Const.
15
     Art. I, Sec. 1.
16
         171.          Google’s terms of use for all times relevant to this matter provided that users’
17
     Personal Information would not be released to third parties without express consent.
18
         172.          Absent their express consent, Plaintiffs and the other Class Members used
19
     Google+ under the impression that Personal Information was safeguarded and would not be
20
     provided to, or stolen by, third parties.
21
         173.          Plaintiffs and the other Class Members had an interest in the protection and non-
22
     dissemination of their Personal Information that Defendant electronically stored, including the
23
     right not to have that Personal Information stolen and used for profit.
24
         174.          Absent the express consent of Google+ users, Defendant intentionally intruded
25
     on Plaintiffs’ and the other Class Members’ private life, seclusion, and solitude, which is
26
     protected under the California constitution as well as common law.
27

28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     35
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 39 of 47




 1       175.       Defendant’s wrongful conduct constitutes breach of the social norms

 2   underpinning the constitutionally-protected right to privacy.

 3       176.       Defendant’s wrongful conduct harmed Plaintiffs and the other Class Members.

 4       177.       As a direct and proximate result of Defendant’s wrongful conduct, Plaintiffs and

 5   the other Class Members have suffered injury and are entitled to appropriate relief, including

 6   injunctive relief and damages.

 7                                        Sixth Claim for Relief
                                          Breach of Confidence
 8
         178.       Plaintiffs hereby repeat, reallege, and incorporate by reference each and every
 9
     allegation contained in Paragraphs 1 through 124 as though the same were fully set forth herein.
10
         179.       This claim is asserted against Defendant for breach of confidence concerning the
11
     Personal Information that Plaintiffs and the other Class Members provided to Defendant in
12
     confidence.
13
         180.       At all times during Plaintiffs’ and the other Class Members’ interactions with
14
     Defendant, Defendant was fully aware of the confidential nature of the Personal Information
15
     that Plaintiffs and Class Members shared with Defendant.
16
         181.       As alleged herein and above, Defendant’s relationship with Plaintiffs and Class
17
     Members was governed by Google’s Terms of Service and the expectation that Plaintiffs’ and
18
     Class Members’ Personal Information would be collected, stored, and protected in confidence
19
     by Defendant, and not disclosed to unauthorized third parties.
20
         182.       Plaintiffs and the other Class Members provided their respective Personal
21
     Information to Defendant with the explicit and implicit understanding that Defendant would
22
     protect and not permit that Personal Information to be disseminated to any unauthorized third
23
     parties.
24
         183.       Defendant voluntarily received in confidence Plaintiffs’ and the other Class
25
     Members’ Personal Information with the understanding that that Personal Information would
26
     not be disclosed or disseminated to the public or any unauthorized third parties.
27

28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     36
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 40 of 47




 1      184.        Due to Defendant’s failure to prevent, detect, and stop the 2018 Data Leaks from

 2   occurring, Plaintiffs’ and the other Class Members’ Personal Information was disclosed and

 3   misappropriated to unauthorized third parties beyond their confidence and without their express

 4   permission.

 5      185.        As a direct and proximate cause of Defendant’s actions and inactions, Plaintiffs

 6   and the other Class Members have suffered damages.

 7      186.        But for Defendant’s disclosure of Personal Information in violation of the

 8   parties’ understanding that it would be held in confidence, Plaintiffs and the other Class

 9   Members’ Personal Information would not have been compromised, stolen, and viewed by

10   unauthorized persons. Defendant’s disclosure was a direct and legal cause of the theft of

11   Plaintiffs’ and the other Class Members’ Personal Information, as well as the resulting damages.

12      187.        The injury and harm Plaintiffs and the other Class Members suffered was the

13   reasonably foreseeable result of Defendant’s unauthorized disclosure of Plaintiffs’ and Class

14   Members’ Personal Information. Defendant knew its computer systems and technologies for

15   accepting and securing Plaintiffs’ and Class Members’ Personal Information had numerous

16   security vulnerabilities, but Defendant continued to collect, store, and maintain Plaintiffs’ and

17   Class Members’ Personal Information without fixing the vulnerabilities, even after the First

18   Data Leak.
19      188.        As a result of Defendant’s misconduct, Plaintiffs’ and the other Class Members’

20   Personal Information was compromised – placing them at a greater risk of identity theft and

21   subjecting them to identity theft and fraud – and disclosed to unauthorized third parties without

22   their consent. Plaintiffs and the other Class Members also suffered diminution in value of their

23   Personal Information in that it became easily available to hackers on the dark web. Plaintiffs

24   and the other Class Members have also suffered consequential out-of-pocket losses for

25   procuring credit freezes or protection services, identity theft monitoring, and other expenses

26   relating to identity theft losses or protective measures.
27

28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     37
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 41 of 47




 1                                     Seventh Claim for Relief
                                  Deceit by Concealment or Omission
 2                                  (Cal. Civil Code §§ 1709, 1710)
 3
        189.        Plaintiffs hereby repeat, reallege, and incorporate by reference each and every
 4
     allegation contained in Paragraphs 1 through 124 as though the same were fully set forth herein.
 5
        190.        Defendant’s choice-of-law provision establishes that California law applies to
 6
     Plaintiffs’ and the other Class Members’ claims.
 7
        191.        As alleged above, Defendant knew that its data security measures were grossly
 8
     inadequate by, at the absolute latest, March 2018. At that time, Defendant was on notice of the
 9
     software glitch in Google+ that gave outside developers potential access to private Google+
10
     User profile data – facts that Defendant should have already known given its previous exposures
11
     and security problems.
12
        192.        In response to all of these facts, Defendant chose to do nothing to protect
13
     Plaintiffs and the Class or warn them about the security problems. Instead, Defendant chose to
14
     conceal the breach in order to avoid public backlash and a Congressional inquiry. Defendant’s
15
     actions thereby allowed third-party application developers to improperly collect the Personal
16
     Information of at least 53 million Google+ users
17
        193.        Defendant had an obligation to disclose to all Class Members that their Google
18
     account(s) and Personal Information were potentially compromised by the data breach.
19
        194.        Defendant made no such disclosure following the First Data Leak. Instead,
20
     Defendant willfully deceived Plaintiffs and the Class by concealing the true facts concerning its
21
     poor data security even though it was obligated to, and had a duty to, disclose those facts.
22
        195.        Had Defendant disclosed the true facts about its poor data security, Plaintiffs and
23
     the Class would have taken measures to protect themselves. Plaintiffs and the Class justifiably
24
     relied on Defendant to provide accurate and complete information about Defendant’s data
25
     security, which Defendant failed to do.
26
27

28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     38
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 42 of 47




 1      196.        Independent of any representations made by Defendant, Plaintiffs and the Class

 2   justifiably relied on Defendant to provide a service with at least minimally adequate security

 3   measures and to disclose facts undermining that reliance.

 4      197.        Rather than disclosing to Plaintiffs and the Class that the Google+ platform had

 5   been compromised by the breach and that Personal Information had been improperly exposed in

 6   the First Data Leak, Defendant continued with business as usual, concealing information

 7   relating to the inadequacy of its security measures from Plaintiffs and the Class.

 8      198.        While Defendant represented that it had fixed the vulnerability after the First

 9   Data Leak, it continued to conceal information relating to the inadequacy of its security

10   measures, which resulted in the Second Data Leak.

11      199.        These actions are “deceit” under Cal. Civil Code § 1710 in that they are the

12   suppression of a fact, by one who is bound to disclose it, or who gives information of other facts

13   which are likely to mislead for want of communication of that fact.

14      200.        As a result of this deceit by Defendant, it is liable under Cal. Civil Code § 1709

15   for “any damage which [Plaintiffs and the Class] thereby suffer[].”

16      201.        As a result of this deceit by Defendant, the Personal Information of Plaintiffs and

17   the Class were compromised, and their Personal Information was disclosed to third parties

18   without their consent. Plaintiffs and the other Class Members also suffered diminution in value
19   of their Personal Information. Plaintiffs and the Class have also suffered consequential out-of-

20   pocket losses for procuring credit freeze or protection services, identity theft monitoring, and

21   other expenses relating to identity theft losses or protective measures.

22      202.        Defendant’s deceit, as alleged herein, is fraud under Civil Code § 3294(c)(3) in

23   that it was a deceit or concealment of a material fact known to Defendant conducted with the

24   intent on the part of Defendant of depriving Plaintiffs and the Class of “legal rights or otherwise

25   causing injury.” As a result, Plaintiffs and the Class are entitled to punitive damages against

26   Defendant under Civil Code § 3294(a).
27

28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     39
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 43 of 47




 1                                        Eighth Claim for Relief
                                            Breach of Contract
 2
        203.          Plaintiffs hereby repeat, reallege, and incorporate by reference each and every
 3
     allegation contained in Paragraphs 1 through 124 as though the same were fully set forth herein.
 4
        204.          At all relevant times, Defendant and Plaintiffs mutually assented to, and
 5
     therefore were bound by the version of Google’s Terms of Service and Privacy Policy
 6
     (collectively, the “Contracts”) that was operative at the time each of the Plaintiffs and other
 7
     Class Members joined Google+.
 8
        205.          Throughout the Class Period, Defendant affirmatively stated in the Contracts that
 9
     it would not disclose Google+ users’ Personal Information without consent and/or notice.
10
     Defendant further represented in the Contracts that it would utilize sufficient data security
11
     protocols and mechanisms to protect Google+ users’ Personal Information.
12
        206.          None of the Contracts informed and obtained Users’ meaningful and lawfully-
13
     obtained consent to share their content and information with third parties without their consent,
14
     or disclosed that such information would be shared if their contacts entered into an agreement
15
     which permitted third parties to collect their contacts’ information.
16
        207.          Thus, per the provision above, the Contracts did not authorize Defendant to share
17
     Plaintiffs’ and the other Class Members’ Personal Information with third parties without their
18
     consent.
19
        208.          Plaintiffs and the other Class Members fully performed their obligations under
20
     the Contracts.
21
        209.          Defendant breached the Contracts it entered into with Plaintiffs and the other
22
     Class Members by failing to safeguard and protect their Personal Information, and improperly
23
     allowing third parties to access their Personal Information without their consent.
24
        210.          As a direct and proximate result of Google’s breaches of the Contracts between
25
     Defendant and Plaintiffs and the other Class Members, Plaintiffs and the other Class Members
26
     sustained actual losses and damages, as described in detail supra. Plaintiffs and the other Class
27
     Members suffered injury-in-fact and lost money or property. In addition, Plaintiffs and the other
28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     40
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 44 of 47




 1   Class Members’ Personal Information was taken and is in the hands of those who will use it for

 2   their own advantage, or is being sold for value, making it clear that the hacked information is of

 3   tangible value.

 4                                        Ninth Claim for Relief
                        Breach of Implied Covenant of Good Faith and Fair Dealing
 5                                         (In the Alternative)
 6      211.           Plaintiffs hereby repeat, reallege, and incorporate by reference each and every
 7   allegation contained in Paragraphs 1 through 124 as though the same were fully set forth herein.
 8   This claim is pleaded in the alternative to the claim for breach of contract.
 9      212.           Defendant’s choice-of-law provision establishes that California law applies to
10   Plaintiffs’ and the other Class Members’ claims.
11      213.           Under California law, there is in every contract or agreement an implied promise
12   of good faith and fair dealing. Such a duty is read into contracts and functions as a supplement
13   to the express contractual covenants, in order to prevent a transgressing party from engaging in
14   conduct which (while not technically transgressing the express covenants) frustrates the other
15   party’s rights to the benefit of the contract. Thus, any claim on the part of Defendant that it was
16   technically permitted to allow the collection and transmittal of Plaintiffs’ and the other Class
17   Members’ Personal Information must be read in the context of, and give way to, their rights to
18   the benefit of the contract, including the terms strictly delimiting such activity.
19      214.           Defendant made specific representations to Plaintiffs and the other Class
20   Members regarding Defendant’s protection of Users’ Personal Information in its Privacy Policy
21   that was operative at the time each of the Plaintiffs and other Class Members joined Google+.
22      215.           A covenant of good faith and fair dealing attaches to Defendant’s Privacy Policy.
23      216.           Throughout the Class Period, Defendant affirmatively stated in the Privacy
24   Policy that it would not disclose Google+ users’ Personal Information without their consent
25   and/or notice. Defendant further represented in the Privacy Policy that it would utilize sufficient
26   data security protocols and mechanisms to protect Google+ users’ Personal Information.
27

28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     41
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 45 of 47




 1      217.         Plaintiffs and the other Class Members fully performed their obligations under

 2   the contractual provisions in the Privacy Policy.

 3      218.         Under the terms of the Privacy Policy, Plaintiffs and the other Class Members

 4   were entitled to receive the benefits promised to them by Defendant, including that Defendant

 5   would protect their Personal Information, would not disclose their Personal Information to third

 6   parties without their consent, and would keep their Personal Information secure.

 7      219.         Defendant was uniquely able to control the rights of its Users, including

 8   Plaintiffs and the other Class Members, concerning their privacy, ownership, and control of its

 9   content and information, and whether that content and information would be provided to third

10   parties without their consent.

11      220.         Defendant surreptitiously took measures to frustrate and undercut Plaintiffs’ and

12   the other Class Members’ contractual rights concerning their privacy, ownership, and control

13   over their Personal Information, and whether their content and information would be provided

14   to third parties without their consent. By doing so, Defendant deprived Plaintiffs and the other

15   Class Members of the benefits under their contracts with Defendant, including the Privacy

16   Policy.

17      221.         As a direct and proximate result of Defendant’s breaches of its duty of good faith

18   and fair dealing, Plaintiffs and the other Class Members sustained actual losses and damages, as
19   described in detail supra. Plaintiffs and the other Class Members suffered injury-in-fact and lost

20   money or property. In addition, their Personal Information was taken and is in the hands of

21   those who will use it for their own advantage, or is being sold for value, making it clear that the

22   hacked information is of tangible value.

23                                        PRAYER FOR RELIEF
24             WHEREFORE, Plaintiffs, individually and on behalf of the other Class Members,

25   respectfully request that this Court enter an Order:

26             a.    Certifying the Class, appointing Plaintiffs as Class Representatives, and
27   appointing the law firms of Franklin D. Azar & Associates and Morgan & Morgan Complex

28   Litigation Group as Class Counsel;

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     42
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 46 of 47




 1          b.      Finding that Defendant’s conduct was negligent, deceptive, unfair, and unlawful

 2   as alleged herein;

 3          c.      Enjoining Defendant from engaging in further negligent, deceptive, unfair, and

 4   unlawful business practices as alleged herein;

 5          d.      Awarding Plaintiffs and the other Class Members actual, compensatory, nominal,

 6   and consequential damages;

 7          e.      Awarding Plaintiffs and the other Class Members statutory damages and

 8   penalties, as allowed by law;

 9          f.      Awarding Plaintiffs and the other Class Members restitution and disgorgement;

10          g.      Requiring Defendant to provide appropriate credit monitoring services to

11   Plaintiffs and the other Class Members;

12          h.      Awarding Plaintiffs and the other Class Members punitive damages;

13          i.      Awarding Plaintiffs and the other Class Members pre-judgment and post-

14   judgment interest;

15          j.      Awarding Plaintiffs and the other Class Members reasonable attorneys’ fees

16   costs and expenses, and;

17          k.      Granting such other relief as the Court deems just and proper.

18                                    JURY TRIAL DEMANDED
19          Plaintiffs demand a trial by jury of all claims in this Amended Consolidated Class

20   Action Complaint so triable.

21

22

23

24

25

26
27

28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     43
      Case 5:18-cv-06164-EJD Document 37 Filed 03/01/19 Page 47 of 47




 1
     Dated: March 1, 2019                /s/ John A. Yanchunis
 2
                                         John A. Yanchunis (pro hac vice)
 3                                       Jonathan B. Cohen (pro hac vice)
                                         Ryan J. McGee (pro hac vice)
 4                                       Morgan & Morgan
                                         Complex Litigation Group
 5
                                         Clayeo C. Arnold (65070)
 6
                                         Clayeo C. Arnold, P.C.
 7                                       Counsel for Plaintiffs Matic and Harris

 8                                       Ivy T. Ngo (249860)
                                         Franklin D. Azar & Associates, P.C.
 9                                       Counsel for Plaintiffs Olson and Pinkowski
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 5:18-CV-06416-EJD(VKD)     44
